United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0867
Issued: July 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 18, 2018 appellant filed a timely appeal from a February 7, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a lower back injury
causally related to the accepted December 12, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the February 7, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On December 20, 2017 appellant, then a 24-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she suffered a lower back strain as a result of a December 12,
2017 motor vehicle accident (MVA) while in the performance of duty.
In a January 2, 2018 development letter, OWCP noted that, apart from the Form CA-1, it
had not received additional documentation in support of appellant’s claim. It explained the
requirements for establishing entitlement to FECA benefits, and requested that she submit factual
evidence regarding the alleged MVA and a narrative medical report from a qualified physician that
included a specific diagnosis and an explanation as to how the reported employment incident either
caused or aggravated the diagnosed medical condition(s). OWCP afforded appellant’s 30 days to
submit the requested factual information and medical evidence.
In a January 24, 2018 statement appellant explained that, on December 12, 2018, at 11:47
a.m., she was involved in an “‘on-the-job’” injury caused by a MVA. She explained that she was
in her employing establishment vehicle stopped in traffic when a sports utility vehicle rear-ended
her. Appellant further stated that the force of the impact caused her body to jerk back and forth,
which resulted in a lower back sprain.
OWCP received a Metropolitan Police Department traffic crash report, the contents of
which are largely illegible.
OWCP also received a December 21, 2017 note from Dr. Lynette Brown, a Board-certified
internist, who indicated that appellant was being treated for low back pain. Dr. Brown advised
that appellant should avoid lifting greater than 10 pounds and avoid standing and sitting for long
periods. She excused appellant from work for the period from December 15 through 31, 2017.
Dr. George Freeman Jr., a chiropractor, examined appellant on December 26, 2017 and
noted a December 12, 2017 date of injury. Appellant complained of lower back pain after being
involved in an MVA in which she had been rear-ended.3 Dr. Freeman diagnosed acute
lumbosacral sprain and recommended physical therapy. The report is otherwise illegible.
Additionally, OWCP received physical therapy treatment records, which are illegible.
On January 4, 2018 Dr. Inder Chawla, a Board-certified physiatrist, advised that appellant
should not work for four weeks.
By decision dated February 7, 2018, OWCP accepted that the December 12, 2017
employment incident occurred as alleged, but denied appellant’s traumatic injury claim because
the evidence of record did not contain a diagnosed medical condition in connection with the
accepted employment incident. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.

3

In a January 24, 2018 addendum, Dr. Freeman clarified that appellant was operating a mail delivery truck at the
time of the accident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.8 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.9 The second component is whether the employment incident caused a personal
injury.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 Aphysician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lower back
injury causally related to the accepted December 12, 2017 employment incident.

4

Id.

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

T.H., supra note 8 at 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018).

13

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

In a December 21, 2017 note, Dr. Brown indicated that appellant was being treated for
“low back pain.” She further advised that appellant should avoid lifting greater than 10 pounds,
and avoid standing and sitting for long periods. Dr. Brown excused appellant from work for the
period December 15 through 31, 2017. However, her December 21, 2017 note did not mention
appellant’s December 12, 2017 employment incident or include a medical diagnosis. As OWCP
correctly noted, pain is a symptom, not a specific medical diagnosis.14
Dr. Chawla’s January 4, 2018 prescription pad note excusing appellant from work for four
weeks did not include either a history of injury or a specific medical diagnosis. He merely advised
against working. Appellant’s burden of proof includes demonstrating that the employment
incident caused a personal injury.15 Dr. Chawla’s work excuse note is silent on that particular
issue. As he has not offered an opinion on causal relationship, his report is of no probative value
on that issue,16 and therefore, it is insufficient to satisfy appellant’s burden of proof.
Dr. Freeman, a chiropractor, examined appellant on December 26, 2017 and diagnosed
acute lumbosacral sprain. He also referenced her December 12, 2017 work-related MVA.
However, Dr. Freeman did not treat appellant for a subluxation of the spine as demonstrated by
x-ray.17 If the diagnosis of a subluxation as demonstrated by x-ray is not established, the
chiropractor is not a physician as defined under FECA and his or her report is of no probative value
to the medical issue presented.18 The Board finds that, as the evidence of record does not include
an x-ray establishing the diagnosis of subluxation, Dr. Freeman’s opinion is of no probative value
to establish appellant’s claim.19
Appellant’s physical therapy treatment records, which are largely illegible, similarly do not
constitute competent medical evidence from a physician, and therefore, these records are
insufficient to establish entitlement to FECA benefits.20

14

Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
15

See supra note 10.

16

Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is
of no probative value on the issue of causal relationship. See L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
17

Subluxation means an incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae, which must be demonstrable on any x-ray film to an individual trained in the reading of x-rays. 20 C.F.R.
§ 10.5(bb).
18

K.S., Docket No. 18-1781 (issued April 8, 2019); Mary A. Ceglia, 55 ECAB 626, 630 (2004).

19

Id.

20

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005). David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); Jane A. White, 34 ECAB 515, 518 (1983) (physical therapist); 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t).

4

As appellant has not provided any rationalized medical evidence establishing a lower back
injury causally related to the accepted December 12, 2017 employment incident, she has not met
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a lower back injury causally related to
the accepted December 12, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

